Citation Nr: 9911606	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-37 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a bilateral hearing 
loss.

Entitlement to service connection for a bilateral eye 
disorder.

Entitlement to service connection for residuals of exposure 
to polyurethane paint.

Entitlement to service connection for residuals of exposure 
to asbestos.

Entitlement to a compensable evaluation for a residual scar 
of the left temple.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart




ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had verified active service from October 1985 to 
July 1992, with 
6 years, 9 months, and 6 days of prior active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  The 
appellant did not request a hearing in conjunction with his 
claims.

The claim of entitlement to service connection for a 
bilateral knee disorder is not properly before the Board at 
the present time.

In an April 1993 rating action, the RO denied service 
connection for a bilateral knee disability; the appellant was 
informed of the RO's rating decision that same month.  

The appellant, in August 1993, submitted a Notice of 
Disagreement as to several issues, but did not include 
entitlement to service connection for a bilateral knee 
disorder.  

A Statement of the Case was issued to the appellant in 
December 1993.  Since the appellant had not by then entered a 
Notice of Disagreement concerning his bilateral knee claim, 
the December 1993 Statement of the Case did not address that 
issue.

In February 1994, the appellant at last filed a Notice of 
Disagreement regarding his claim for service connection for a 
bilateral knee disorder.  He also attempted to file a 
substantive appeal on the issue at that same time.

The RO, in July 1998, provided the appellant with a Statement 
of the Case regarding his bilateral knee disability claim.  

The appellant did not thereafter enter a substantive appeal 
on the issue of entitlement to service connection for a 
bilateral knee disability.

A substantive appeal is an absolute requirement for Board 
jurisdiction over a claim or issue.  Since the appellant here 
has not entered an effective substantive appeal concerning 
his claim for compensation for a bilateral knee disability, 
the issue is not now properly before the Board.


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record establishes that the 
appellant did not file a timely substantive appeal with 
regard to his claims of entitlement to service connection for 
a bilateral hearing loss; entitlement to service connection 
for a bilateral eye disorder; entitlement to service 
connection for residuals of exposure to polyurethane paint; 
entitlement to service connection for residuals of exposure 
to asbestos; and entitlement to a compensable evaluation for 
a residual scar of the left temple.

In an April 1993 rating decision, the RO, inter alia, denied 
entitlement to service connection for a bilateral hearing 
loss, bilateral eye disorder, residuals of exposure to 
polyurethane paint, and residuals of exposure to asbestos.  
The RO did grant service connection for a residual scar of 
the left temple; and assigned a noncompensable disability 
evaluation for such scar.

A letter notifying the appellant of this rating action was 
posted to him later that same month; the date of the letter 
is April 14, 1993.  This RO letter also gave express 
notification of the appellant's procedural and appeal rights.

The appellant, in August 1993, filed a Notice of Disagreement 
as to his above five claims.

A Statement of the Case was issued to the appellant in 
December 1993.  In the accompanying RO letter, he was 
reminded of the applicable procedural deadlines and, further, 
informed of the option of requesting additional time in which 
to submit a timely substantive appeal should he require it.

In February 1994, the appellant filed a "substantive 
appeal."  However, this "substantive appeal" only related 
to his claim of entitlement to service connection for a 
bilateral knee disorder.  The appellant's February 1994 
"substantive appeal" did not mention or discuss in the 
least his claims of entitlement to service connection for a 
bilateral hearing loss, entitlement to service connection for 
a bilateral eye disorder, entitlement to service connection 
for residuals of exposure to polyurethane paint, entitlement 
to service connection for residuals of exposure to asbestos, 
or entitlement to a compensable evaluation for a residual 
scar of the left temple.

Subsequently, the appellant did not post a substantive appeal 
regarding these five claims.

Roy v. Brown, 5 Vet. App. 554 (1993), squarely addressed this 
issue.  The Court declared in Roy, 

"After an appellant receives the SOC 
[Statement of the Case], he must file a 
formal appeal within 'sixty days from the 
date the [SOC] is mailed,' 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the 
remainder of the one year period from the 
date the notification of the RO decision 
was mailed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1991); . . . ."  

Id. at 555. 

In Roy, the appellant failed to file a substantive appeal on 
time - within the time frames mandated by either statute or 
regulation - and the Board accordingly dismissed his appeal.  
That decision was affirmed on appeal to the Court.  The Court 
held, "Here, appellant . . . did not file a timely formal 
appeal.  Accordingly, he is barred from appealing the RO 
decision."  Id. at 556.

It is evident from the facts outlined above that the 
appellant has failed to file a timely substantive appeal with 
regard to his claims of entitlement to service connection for 
a bilateral hearing loss; entitlement to service connection 
for a bilateral eye disorder; entitlement to service 
connection for residuals of exposure to polyurethane paint; 
entitlement to service connection for residuals of exposure 
to asbestos; and entitlement to a compensable evaluation for 
a residual scar of the left temple.

The appellant did not file a substantive appeal concerning 
these five issues within 60 days from the date that the 
Statement of the Case was mailed to him.  
38 U.S.C.A. § 7105(d)(3).  He additionally did not file an 
appeal to the Board on these five issues within one year of 
the date of the RO letter informing him of its adverse rating 
decision.  38 C.F.R. § 20.302(b).

In the interest of fairness and due process, the Board 
believes that these five claims should be remanded to the RO 
so that the issue of whether the veteran perfected a timely 
substantive appeal with regard to the April 1993 RO rating 
action can be appropriately and thoroughly developed.
Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of the issues of entitlement to service 
connection for a bilateral hearing loss, entitlement to 
service connection for a bilateral eye disorder, entitlement 
to service connection for residuals of exposure to 
polyurethane paint, entitlement to service connection for 
residuals of exposure to asbestos, and entitlement to a 
compensable evaluation for a residual scar of the left temple 
pending a remand of the claims to the RO for the following 
actions:

1.  The RO should afford the veteran the 
opportunity to respond to, and/or submit 
or identify, any further evidence 
relevant to the issue of the timeliness 
of his substantive appeal with regard to 
the five above-identified claims.  The RO 
should advise the appellant as to what 
sort(s) of evidence would be helpful in 
this regard.  Any evidence cited by the 
veteran should be obtained by the RO and 
associated with his claims file.

2.  Thereafter, the RO should review the 
claims file to ensure that a complete 
evidentiary record has been assembled.  
If there are any deficiencies, the RO 
should implement corrective procedures.  

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of whether the appellant 
perfected a timely substantive appeal 
with regard to the April 6, 1993, rating 
decision denying service connection for a 
bilateral hearing loss, a bilateral eye 
disorder, residuals of exposure to 
polyurethane paint, and residuals of 
exposure to asbestos, and granting 
service connection for a residual scar of 
the left temple, but only assigning a 
noncompensable disability rating.

If appropriate, the RO should prepare and furnish to the 
appellant and his representative a Statement of the Case 
which explicitly addresses the mandatory filing requirements 
for a timely substantive appeal and clearly informs them that 
he has failed to file a substantive appeal in a timely manner 
concerning the above five claims.  A reasonable period of 
time for a response should be granted.  Thereafter, the 
issues should be returned to the Board for final appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


